COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-15-00203-CV


In the Interest of S.T., a child           §    From the 323rd District Court

                                           §    of Tarrant County (323-99427J-13)

                                           §    December 17, 2015

                                           §    Opinion by Justice Sudderth


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for a new trial.

The trial court must commence a new trial no later than 180 days after the date

this court issues the mandate in this appeal.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By _/s/ Bonnie Sudderth________________
                                           Justice Bonnie Sudderth